DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7, 11, 12, 18, 26, and 27, as recited as recited in an after final response filed on September 15, 2021 and entered by a Request for Continued Examination in accordance with 37 CFR 1.114 filed on September 29, 2021, were subject to a non-final office action filed on October 22, 2021 (the “October 22, 2021 Non-Final Office Action”).  On January 21, 2022, Applicant submitted amendments to independent claim 12; and added new claim 28 (the “January 21, 20221 Amendment”).  Claims 7, 11, 18, 26, and 27 were not amended in the January 21, 2022 Amendment (except for the amendments to independent claim 12 which they individually depend from respectively).  Claims 7, 11, 12, 18, and 26-28, as recited in the January 21, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 6-11, Claim Rejections – 35 U.S.C. § 103, filed on January 21, 2022, with respect to the rejections of claims 7, 11, 12, 18, 26, and 27 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-claims 7, 11, 12, 18, 26, and 27 under 35 U.S.C. § 101 are maintained in this office action.

The Claims Are Directed to an Abstract Idea Under Step 2A - Prong One
First, Applicant asserts that the claims are not directed to an abstract idea in the Mental Processes category, because the claims are directed to a method for administer a treatment and adjusting a treatment given to a patient. See Applicant’s arguments, at p. 7.  Examiner respectfully disagrees.  Under Prong 1 of Step 2A, the Patent Office must (a) identify specific limitation(s) in the claim under examination (individually or in combination) that that the Examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls with the subject matter groupings of abstract ideas. See Section I of the 2019 Revised PEG, at p. 54.
As currently amended, claim 12 recites limitations which are directed to a method for estimating what a clinician understands about a patient’s condition; determining the patient’s actual condition; comparing the estimated patient condition to the patient’s actual condition; and determining that the patient’s actual condition does not match the estimated patient condition.  For example, claim 12 recites the following limitations:
   a method for adjusting a treatment of a given patient, comprising:

obtaining by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient;

providing, by the one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector;

estimating, by the one or more processors, based on output from the machine learning model, a level of clinician acuity assessment with the given patient;

	providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient;



determining, by the one or more processors based on the output from the machine learning model, a level of objective patient acuity for the given patient following administration of a treatment, based at least in part  the provided output, by the medical personnel;

comparing, by the one or more processors, the estimated level of clinician acuity assessment for the given patient to the determined level of objective acuity for the given patient;

determined, based on the comparison, that the determined level of objective acuity for the given patient does not match the estimated level of clinician acuity assessment for the given patient;

providing, based on the determination, an output to the medical personnel to instruct the medical personnel that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient; and

adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient.

The aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The mental process recited in the claims may be described as a method for estimating what a clinician understands about a patient’s condition; determining the patient’s actual condition; comparing the estimated patient condition to the patient’s actual condition; and determining that the patient’s actual condition does not match the estimated patient condition.
That is, other than the limitations which are not underlined (i.e., the additional elements), the context of claim 12 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., a method for estimating what a clinician understands about a patient’s condition; determining the patient’s actual condition; comparing the estimated patient condition to the patient’s actual condition; and determining that the patient’s actual condition does not match the estimated patient condition).
claim 12 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) estimating what a clinician understands about a patient’s condition (i.e., a person making observations, evaluations, judgements, or opinions); (2) determining the patient’s actual condition based on the patient’s data (i.e., a person making observations, evaluations, judgments, or opinions); (3) comparing the estimated patient condition to the patient’s actual condition (i.e., also the equivalent of a person making observations, evaluations, judgements, or opinions); and (4) determining that the patient’s actual condition does not match the estimated patient condition (i.e., also the equivalent of a person making observations, evaluations, judgments, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claim 12 recites an abstract idea within the Mental Processes Category of abstract ideas.

The Additional Elements are Not Indicative of Integration into a Practical Application Under Step 2A - Prong Two
Alternatively, Applicant asserts that if the claims include limitations that can be interpreted to be directed to an abstract idea under Prong One, the claims include limitations that are indicative of integrating an abstract concept into a practical idea under Prong Two of Step 2A of the Alice/Mayo Test, because the amended steps directed to “administration of a treatment to a patient”; and “adjustment of that treatment of the patient”, are limitations which effect a particular treatment or prophylaxis. See Applicant’s arguments, at p. 8.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant: (1) the particularity or generality of the treatment or prophylaxis; (2) whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and (3) whether the limitation(s) are merely extra-solution activity or a field of use. See MPEP § 2106.04(d)(2).  Examples of “treatment” and “prophylaxis” limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like. Id. For example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. Id.  Examiners should keep in mind that in order to qualify as a “treatment” or “prophylaxis” limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. Id.  An example of such a limitation is a step of “administering amazonic acid to a patient” or a step of “administering a course of plasmapheresis to a patient.” Id.  If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the “treatment or prophylaxis” consideration. Id.  For example, a step of “prescribing a topical steroid to a patient with eczema” is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a “pharmaceutical composition” or 
In the present case, Applicant’s method for adjusting treatment of a given patient is not directly related to the treatment of any disease, because the claims and the specification do not describe treating any particular disease.
- Under the first factor (the particularity or generality of the treatment or prophylaxis), Applicant’s claims and specification do not describe or identify a particular treatment.  Rather, the claims are merely directed to obtaining patient data and treatment data and eventually providing different outputs to medical personnel in order to administer a treatment and adjust a treatment.  The limitations in claim 12 do not even describe what this type(s) of treatments are administered to the patient or what type(s) of adjustment(s) are made to the treatment(s).  Therefore, under the first factor, the treatment or prophylaxis is not described with any particularity.
- Under the second factor (whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s)), Applicant’s claims have been amended to generally describe the administration of a treatment by medical personnel.  However, Applicant’s specification does not describe the administration of any treatment to a patient in connection with any particular disease.  Therefore, under the second factor, the claim limitations at best have a nominal or insignificant relationship to any treatment that a patient may receive.
Lastly, under the third factor (whether the limitation(s) are merely extra-solution activity or a field of use), again Applicant’s claims and specification are silent as to any treatment of a particular disease.  Claim 12 has been amended to nominally describe adjusting a treatment, but there does not seem to be any connection to the other steps in the claim.  Rather, the majority of claim 12 is directed to estimating a level of clinician acuity assessment and advising medical personnel on whether to admit, discharge, or transfer a patient (i.e., mere data outputting), because providing this information to a person is the equivalent of merely displaying information 
Despite Applicant’s arguments, the limitations described in the claims are not effecting a particular treatment for a disease or medical condition.  Unlike the claims analyzed in the Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals case, which were directed to a method for treating a patient with schizophrenia (i.e., a specific disease or medical condition) by administering iloperidone in different dosage ranges depending on the genotype of the patient (i.e., a particular treatment), Applicant’s claims are not directed to effecting a particular treatment for a disease or medical condition. See MPEP § 2106.04(d)(2).  Making determinations of whether an estimated patient conditions match actual patient conditions are not particular treatments or prophylaxes.  Advising medical personnel to either admit, discharge, or transfer a patient is not directly related to any particular disease or medical condition or any particular treatment or prophylaxis.  Applicant’s method does not itself effect a particular treatment or prophylaxis for a disease or medical condition.  Therefore, the claims are not directly related to the treatment of a disease, and are not indicative of a practical application of the abstract idea.
Therefore, the rejections of claims 7, 11, 12, 18, 26, and 27 under 35 U.S.C. § 101 are maintained in this office action; and the rejection of new claim 28 under 35 U.S.C. § 101 is added in this office action.  Please see amended rejections to claims 7, 11, 12, 18, and 26-28 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 12-14, Claim Rejections – 35 U.S.C. § 103, filed on January 21, 2022, with respect to rejections of claims 12 and 27 under 35 U.S.C. § 103 in view of Menon (Pub. No. US 2016/0180042), as modified in view of: Mellin et al. (Pub. No. US 2010/0198609); Allison (Pub. No. US 2010/0081971); and Sinderbrand et al. (Pub. No. US 2014/0164784), have been fully considered but they are not persuasive.  In response to Applicant’s In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s method for adjusting a treatment of a given patient based on output that the estimated level of clinical acuity assessment for the given patient (i.e., a estimation what a clinician understands about a patient’s condition) does not match the determined level of objective acuity for the given patient (i.e., the patient’s actual condition) is described very broadly in the claims and specification.  Therefore, the prior art references are in the same technical field (i.e., clinical decision support systems and methods).  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, 12, 18, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following amendments added to the claims in the January 21, 2022 Amendment which are not supported by the original disclosure are as follows:
	- Applicant amendment claim 12 to require that the method, comprise:
		- “administering, by the medical personnel based at least in part on the provided output, a treatment” (as described in lines 15 and 16 of claim 12); and
		- “adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient” (as described in lines 28-30 of claim 12).
- Further, Applicant added new claim 28 to require that the method, comprise:
- “administering a treatment to the patient, wherein the treatment is based in part on a first output provided by a clinical decision support system, the clinical decision support system configured to provide the first output by” (as described in lines 2-4 of claim 28); and
		- “adjusting the administered treatment based on second output of the clinical decision support system, the clinical decision support system configured to provide the second output by” (as described in lines 15 and 16 of claim 28).
Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These amendments change the scope of the claims.
Applicant discloses that the treatment characteristics [that are collected by the clinician acuity assessment index [CAAI]] may include “a prescribed (or administered) medicine, a dosage of a medicine prescribed (and/or administered), a frequency at which medicine is administered (and/or prescribed to be However, this disclosure does not provide support for the system being able to administer a treatment to a patient.  
Next, Applicant discloses that the “CAAI may be used to adjust one or more medical alarms associated with one or more machines used to treat and/or monitor patients.” See Applicant’s specification as filed on October 29, 2018, paragraph [0061].  This disclosure provides general support for the system being able to adjust alarm thresholds for machines used to treat and/or monitor patients. However, Applicant’s disclosure does not provide support for the system being able to adjust the patient’s treatment based on output.
Therefore, claims 12 and 28 are deemed to include new matter, because the specification does not provide support for aforementioned underlined amended limitations.  As such, claims 12 and 28 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 7, 11, 18, 26, and 27 (which individually depend on claim 12) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claim 12 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7, 11, 12, 18, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 7, 11, 12, 18, 26, and 27 are directed to a method for adjusting a treatment of a given patient, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Similarly, claim 28 is also directed to a method for adjusting a treatment of a given patient, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 12 and 28 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 recites the following limitations (and claim 28 substantially recites the following limitations):
a method for adjusting a treatment of a given patient, comprising:

obtaining by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient;

providing, by the one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector;

estimating, by the one or more processors, based on output from the machine learning model, a level of clinician acuity assessment with the given patient;

	providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient;
	
	administering, by the medical personnel based at least in part on the provided output, a treatment;

determining, by the one or more processors based on the output from the machine learning model, a level of objective patient acuity for the given patient following administration of a treatment, based at least in part  the provided output, by the medical personnel;

comparing, by the one or more processors, the estimated level of clinician acuity assessment for the given patient to the determined level of objective acuity for the given patient;

determined, based on the comparison, that the determined level of objective acuity for the given patient does not match the estimated level of clinician acuity assessment for the given patient;

providing, based on the determination, an output to the medical personnel to instruct the medical personnel that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient; and

adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., estimating what a clinician understands about a patient’s condition; determining the patient’s actual condition; comparing the estimated patient condition to the patient’s actual condition; and determining that the patient’s actual condition does not match the estimated patient condition).  That is, other than reciting: (1) one or more processors of a clinical decision support system; and the steps of: (2) obtaining by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient; (3) providing, by the one or more processors, as input to a machine learning model operated by the one or more claims 12 and 28 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., estimating what a clinician understands about a patient’s condition; determining the patient’s actual condition; comparing the estimated patient condition to the patient’s actual condition; and determining that the patient’s actual condition does not match the estimated patient condition).
The aforementioned, underlined claim limitations described in claims 12 and 28 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) estimating what a clinician understands about a patient’s condition (i.e., a person making observations, evaluations, judgements, or opinions); (2) determining the patient’s actual condition based on the patient’s data (i.e., a person making observations, evaluations, judgments, or opinions); (3) comparing the estimated patient condition to the patient’s actual condition (i.e., also the equivalent of a person making observations, evaluations, judgements, or opinions); and (4) determining that the patient’s actual condition does not match the estimated patient condition (i.e., also the equivalent of a person making observations, evaluations, judgments, or opinions).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 12 and 28 recite an abstract idea.
Examiner notes that claims 7, 11, 18, 26, and 27 (which individually depend on claim 12) further narrow the abstract idea described in claim 12 respectively, and similarly cover limitations directed to narrowing the abstract concept described in claim 12 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper) (i.e., estimating what a clinician understands about a patient’s condition; adjusting one or more thresholds; and determining whether to admit, discharge, or transfer a patient).  Also, Examiner notes that dependent claims 7, 11, 18, and 26 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Claim 27 provides an additional element that requires further analysis under Prong Two of Step 2A.
For example, claim 7 merely describes the type of data that is obtained and input in the machine learning model that is used to make the determinations and comparisons of the estimated patient condition and the actual patient condition.  Claim 11 merely adds that the data includes labels indicative of the patient outcomes.  Claim 18 adds further mental (or manual) steps for adjusting medical alarm thresholds.  Claim 26 adds further mental (or manual) steps for altering the indicators of the actual patient condition.  Therefore, dependent claims 7, 11, 18, 26, and 27 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 12 the following additional elements of (identified in bold font below):
a method for adjusting a treatment of a given patient, comprising:

obtaining by one or more processors of a clinical decision support system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

providing, by the one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

estimating, by the one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), based on output from the machine learning model, a level of clinician acuity assessment with the given patient;

	providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec and Parker v. Flook cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	administering, by the medical personnel based at least in part on the provided output, a treatment (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Classen Immunotherapies, Inc. v. Biogen IDEC case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

determining, by the one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) based on the output from the machine learning model, a level of objective patient acuity for the given patient following administration of a treatment, based at least in part the provided output, by the medical personnel;

comparing, by the one or more processors (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the estimated level of clinician acuity assessment for the given patient to the determined level of objective acuity for the given patient;

determined, based on the comparison, that the determined level of objective acuity for the given patient does not match the estimated level of clinician acuity assessment for the given patient;

providing, based on the determination, an output to the medical personnel to instruct the medical personnel that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec and Parker v. Flook cases, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient.

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of: (i) estimating what a clinician understands about a patient’s condition; (ii) determining the patient’s actual condition; (iii) comparing the estimated patient condition to the patient’s actual condition; and (iv) determining that the patient’s actual condition does not match the estimated patient condition), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the one or more processors; clinical decision support system; and machine learning model) to perform the existing processes of: (i) estimating what a clinician understands about a patient’s condition; (ii) determining the patient’s actual condition; (iii) comparing the estimated patient condition to the patient’s 
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the one or more processors; clinical decision support system; and machine learning model, as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the one or more processors; clinical decision support system; and machine learning model (i.e., generic software) to ultimately perform the limitations identified in claim 12 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the initial steps of: (i) obtaining the patient feature vector and the one or more treatment features; and (ii) providing the one or more patient feature vectors to the machine learning model, described in claim 12, to collect and provide data for the machine learning model (i.e., inputting and outputting data from an equation);
			- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized prices, e.g., see OIP Technologies, Inc. v. Amazon.com, Inc. – similarly, the limitations directed to: (i) providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient; (ii) claim 12, is also deemed to be merely displaying information to a person (i.e., mere data gathering/outputting); and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitations directed to: (i) obtaining the patient feature vector and the one or more treatment features; and (ii) providing the one or more patient feature vectors to the machine learning model, described in claim 12, are similarly deemed to be necessary data gathering steps (i.e., “obtaining” and “providing” the feature vectors are necessary gathering steps before the system is able to: (i) make the estimations of what a clinician understands about a patient’s condition; (ii) determine the patient’s actual condition; (iii) compare the estimated patient condition to the patient’s actual condition; and (iv) determine that the patient’s actual condition does not match the estimated patient condition).
- An Example of Insignificant Application:
- Printing or downloading generated menus, e.g., see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention merely utilizes the step directed to administering a treatment to a patient does not meaningfully limit the claims, because it represents the most basic, and generic that comes at the end of medical assessment of a patient (i.e., collect patient, diagnose the patient’s condition, and finally treat the patient);
Thus, the additional elements in independent claims 12 and 28 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 7, 11, 18, and 26 do not recite claim 27 recites the following additional element (identified in bold font below):
wherein the output to the medical personal advising on whether to admit, discharge, or transfer the given patient based at least on the level of clinician acuity assessment associate with the given patient is provided via a user interface (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).

However, these additional element in dependent claim 27 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea (i.e., using a user interface, which is a generic display device, to provide the advice to the medical personnel), for similar reasons as identified above. See analysis above; see also MPEP § 2106.05(f).  As such, the additional element in dependent claims 27 is not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 7, 11, 12, 18, and 26-28: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting claims 7, 11, 12, 18, and 26-28 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 7, 11, 12, 18, and 26-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 7, 11, 12, 18, and 26-28 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 7, 11, 12, 18, and 26-28, as recited, the one or more processors of a clinical decision support system; machine learning model; user interface; and the steps of: “obtaining by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient”; “providing, by the one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector”; “providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient”; “administering, by the medical personnel based at least in part on the 
		- Regarding the system; the one or more processors of a clinical decision support system; machine learning model; and user interface - Applicant generally describes these computer components at a high-level in the specification.
			- For example, Applicant generally describes the computer system as being of “varying types including workstation, server, computing cluster, blade server, server farm, or any other data processing system or computing device.” Applicant’s specification as filed on October 29, 2018, paragraph [0086].  Next, Applicant discloses that the user interface out devices may include “a display subsystem, a printer, a fax machine, or non-visual displays such as audio output devices.” Id. at paragraph [0082].  Further, Applicant also discloses the machine learning models as linear regression models which may be use for representing acuity indices as numerical values. Id. at paragraph [0050].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer systems, display devices, and software instructions) to perform the abstract idea described in claim 12.  Therefore, this disclosure shows that the one or more processors of the clinical decision support system, the machine learning model, and the user interface, are generic computing components.  Such generic components are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features of: “obtaining by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “obtaining” and “providing” the patient feature vectors and treatment features, described in claims 12 and 28, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining the plurality patient feature vector and plurality of treatment features (i.e., receiving or collecting medical data over a network); (ii) providing the patient feature vector to the machine learning model (i.e., transmitting the medical data over a network); (iii) providing output to the medical personnel advising on whether to admit, discharge, or transfer the patient (i.e., transmitting the advice over the network); (iv) providing an output to the medical personnel to instruct that the estimated level of clinician acuity assessment does not match the level of objective acuity assessment for the patient (i.e., transmitting the determination over a network); and (v) providing confirmation of an adjustment to the medical personnel (i.e., transmitting the confirmation over a network).);
			- Performing repetitive calculations (recomputing or readjusting alarm limit values), e.g., see Parker v. Flook – similarly, the limitations directed to: “providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at claims 12 and 28, are the equivalent of performing repetitive calculations where the model performs repetitive calculations and outputs data (i.e., (1) outputting the advice to admit, discharge, or transfer the patient, and (2) outputting the determination that the estimated level of clinician acuity assessment does not match the level of objective acuity for the given patient) based on data that is input to the model (i.e., the patient feature vectors).); and
			- Immunizing a patient against a disease, e.g., see Classen Immunotherapies, Inc. v. Biogen IDEC – similarly, the limitation directed to “administering, by the medical personnel based at least in part on the provided output, a treatment, described in claims 12 and 28, are the equivalent of generic medical processes that are well-understood, routine, and conventional activity in the medical field (i.e., administering a treatment based on patient data is old and well-known in the medical industry, and Applicant’s claims are not limited to a specific method, a particular disease, or a particular treatment).  Therefore, the step directed to administering the treatment, described in claims 12 and 28, is deemed to be a well-understood, routine, and conventional activity in the medical field.
Therefore, the additional described in claims 12, 27, and 28 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 12, 27, and 28 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered claims 12, 27, and 28 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 7, 11, 18, and 26 (which individually depend on claim 12) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 7, 11, 18, and 26 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 12.  Dependent claims 7, 11, 18, and 26 merely add limitations that further narrow the abstract idea described in independent claim 12.  Therefore, claims 7, 11, 12, 18, and 26-28 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Rejections under 35 U.S.C. 101 and Section 33(a) of the Leahy-Smith America Invents Act (AIA )
Claims 7, 11, 12, 18, 26, and 27 are also rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In particular, dependent claim 12 is directed to a method for adjusting a treatment of a patient, wherein, as recited, “administering, by the medical personnel based at least in part on the provided output, a treatment”; and “adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient.”  This limitation is plainly understood to be directed to or encompassing medical personnel (i.e., a human organism) to administer and adjust the treatment.  Further, Applicant discloses that the term “‘medical personnel’ or ‘clinicians’ as used herein, may include but are not limited to doctors, nurses, nurse practitioners, therapists, technicians, and so forth” in Applicant’s specification. See Applicant’s specification as filed on October 29, 2018, paragraph [0012].  These types of medical personnel refer to a group of jobs commonly performed by human beings.  claim 12 are directed to or encompassing a human organism administering and adjusting a treatment.  Therefore, claim 12 is not patent eligible, and is rejected under 35 U.S.C. 101 and Section 33(a) of the AIA .  Examiner suggest that Applicant amend claim 12 to describe the aforementioned limitations in relation to functions performed or received by a system or device, or make some other appropriate correction of course, if Applicant has support for those amendments in the specification.
Claims 7, 11, 18, 26, and 27 (which individually depend on claim 12) are also rejected under 35 U.S.C. 101 and Section 33(a) of the AIA , for being directed to or encompassing a human organism for similar reasons as described.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Menon et al. (Pub. No. US 2016/0180042); in view of:
- Mellin et al. (Pub. No. US 2010/0198609);
- Allison (Pub. No. US 2010/0081971); and
- Sinderbrand et al. (Pub. No. US 2014/0164784).

Regarding claim 12,
		- Menon teaches:
			- a method for adjusting a treatment of a given patient, comprising (Menon, paragraphs [0020] and [0101]; Paragraph [0101] teaches methods, systems, and an apparatus for triaging decision support tools that can assist in the decision-making at a hospital or other health care facility.  Paragraph [0020] teaches that the method may involve determining the estimated transport time and the estimated treatment time comprises determining a required treatment for the patient and identifying one or more available treatment facilities based on available treatment services and equipment, available treatment times, available transportation type and the required treatment of the patient (i.e., a method for adjusting a treatment of a given patient).):
				- obtaining, by one or more processors of a clinical decision support system, a patient feature vector associated with a given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the given patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the given patient (Menon, paragraphs [0010], [0023], and [0112]-[0117]; Paragraph [0112] teaches that the tool 22 receives clinical data for a patient (i.e., patient feature vectors).  The tool 22 may also receive clinical data for other patients (i.e., obtaining a plurality of patient feature vectors associated with a plurality of patients) to help construct and validate the statistical and mathematical model configuration as will be described herein.  Paragraphs [0113]-[0117] teach that the clinical factors input into the tool 22 include: the age of the patient; severity of the patient’s clinical i.e., the patient feature vectors include a plurality of health indicator features associated with a patient).  Paragraph [0010] teaches that input factors considered by the system for assisting a physician’s decision-making regarding stroke patients include the fundamental severity of the stroke, the specific treatment received (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the given patient) as well as determining estimates of various time components contributing to the treatment including time passage from initial symptom onset to mobility of the patient for treatment, travel time to a care facility, initial diagnosis at the care facility, imaging time, additional diagnosis time of the extent and severity of the stroke, time to administration of drugs and/or the initiation of endovascular therapy, and so on (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the given patient).  Paragraph [0023] teaches that the method may involve constructing and continuously validating the patient assessment profile by receiving additional data and results on adjuvant therapies (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the given patient) including neuro-protection and augmented thrombolytic techniques to change physician and health system heuristics.);
				- providing, by one or more processors, as input to a machine learning model operated by the one or more processors, the patient feature vector (Menon, paragraphs [0166] and [0187]; Paragraph [0166] teaches that the tool 22 may implement one or more training stages for machine learning (i.e., training a machine learning model).  Paragraph [0187] teaches that the tool 22 receives available patient data including additional clinical and imaging data (at 2212) (i.e., receiving, as input, subsequent patient feature vectors).);
				- estimating, by one or more processors, based on output from the machine learning model, a level of clinician acuity assessment of the given patient (Menon, paragraphs [0060] and [0179]; Paragraph [0060] teaches that the imaging system determines the patient assessment profile (i.e., a level of clinician acuity assessment of the given patient) using the patient clinical data profile as input to the system model (i.e., the estimated level of clinician acuity assessment is based on output of the machine learning model).  Paragraph [0179] teaches that the patient assessment profile defines a patient treatment protocol indicating a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility (i.e., the “patient assessment profile” described in Menon is interpreted to be the equivalent of the “clinician acuity assessment” described in Applicant’s claimed invention, because the patient assessment profile similarly provides treatment protocol (i.e., medical care required for the patient based on the patient’s condition – see paragraph [0017] in Applicant’s specification as filed on October 29, 2018, where the clinician acuity assessment is described as “what the clinician already understands about a patient condition”).).); and
- administering, by the medical personnel based at least in part on the provided output, a treatment (Menon, paragraphs [0104], [0107], and [0109]; Paragraph [0104] teaches that the [decision support] tool 22 may implement mathematical and statistical models for aspects of embodiments described herein.  The tool 22 may also provide an expeditious and appropriate automated answer or other decision support information for a healthcare provider.  The possible automated answers include: keep the patient at the primary hospital and treat him/her with thrombolytic drugs (i.e., administering treatment) only as there is a high likelihood of successful recanalization of the occluded vessel with this therapy ([see paragraph [0107]); and keep the patient at the primary hospital and treat him/her with thrombolytic drug only because the patient is not eligible for endovascular treatment for reasons of pre-morbid medical conditions, arterial anatomy or other medical reasons (i.e., administering treatment based on patient output data that is provided to the decision support tool).).
		- Menon does not explicitly teach a method for adjusting a treatment of a given patient, comprising:
			- providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient;
determining, by the one or more processors based on the output from the machine learning model, a level of objective patient acuity for the given patient following administration of a treatment, based at least in part on the provided output, by the medical personnel;
- comparing, by the one or more processors, the estimated level of clinician acuity assessment for the given patient to the determined level of objective acuity for the given patient;
- determining, based on the comparison, that the determined level of objective acuity for the given patient does not match the estimated level of clinician acuity assessment for the given patient;
- providing, based on the determination, an output to the medical personnel to instruct the medical personnel that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient; and
- adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient.
		- However, in analogous art of medical systems and methods, Mellin teaches a system, comprising:
			- providing output to a medical personnel advising on whether to admit, discharge, or transfer the given patient based at least in part on the estimated level of clinician acuity assessment associated with the given patient (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a given patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the processor of the server is capable of recommending the acceleration of the discharge and i.e., outputting the determination on whether to admit, discharge, or transfer a patient based on the patient’s estimated level of clinician acuity assessment).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue. See Mellin, paragraph [0083]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Allison teaches a method, comprising:
			- determining, by the one or more processors based on the output from the machine learning model, a level of objective patient acuity for the given patient following administration of a treatment, based at least in part on the provided output, by the medical personnel (Allison, paragraphs [0047] and [0101]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data.  Paragraph [0101] teaches that upon realizing a final collection of model data sets, the treatment plan formulation module 426 can generate a patient-specific treatment plan to present to the user for implementation with the treatment system 404, such as treatment system 100 (FIG. 1) (i.e., determining a level of objective patient acuity for the given patient following administration of a treatment).  Treatment plan formulation module 426 can calculate the best-fit combination of treatment parameters from a plurality of possible treatment parameters (e.g., applicator size/shape and relative positioning on the target region, number of thermoelectric cooler (TEC) zones, i.e., determining a level of objective patient acuity for the given patient following administration of a treatment).  In one embodiment, the treatment plan formulation module 426 calculates the best-fit combination of treatment parameters by determining the unique combination of treatment parameters corresponding to one or more model data sets having a highest affinity to the patient-specific data.  The treatment plan formulation model 426 is also configured to output the patient-specific treatment plan to the client computer for treatment implementation.);
			- comparing, by the one or more processors, the estimated level of clinician acuity assessment for the given patient to the determined level of objective acuity for the given patient (Allison, paragraph [0047]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data (i.e., comparing the objective acuity measure and the clinician acuity assessment for the given patient).); and
			- adjusting, by the medical personnel, the administered treatment based on the provided output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient (Allison, paragraphs [0047] and [0116]; Paragraph [0047] teaches that algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data based upon the predictive modeling of the anticipated post-treatment outcome, and when a difference is detected between actual and predictive feedback (i.e., output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient), modifying the treatment plan in real-time (i.e., adjusting the administered treatment based on the output where the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient) such that the treatment achieves the anticipated post-treatment outcome.  Paragraph [0116] also teaches that the real-time optimization module 428 can also be configured to calculate a difference between the real-time feedback data and the anticipated feedback data (i.e., output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient).  If the real-time feedback data is significantly different (i.e., difference is greater than a pre-determined threshold difference), the real-time optimization module 428 can modify the best-fit combination of treatment parameters to generate a modified treatment plan (i.e., adjusting the administered treatment based on the output where the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient).  The modified treatment plan can be transmitted from the real-time optimization module 428 to the client computer for changing treatment administration in real-time (i.e., adjusting the administered treatment).  Paragraph [0047] teaches that these features are beneficial for modifying treatment plans in real-time such that the treatments achieve their anticipated post-treatment outcomes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of Mellin, to incorporate steps and features directed to: (i) determining and comparing objective patient data with predicted feedback data; and (ii) modifying a patient’s treatment after determining that objective patient data is different than the originally anticipated patient data, as taught by Allison, in order to modify treatment plans in real-time such that the treatments achieve their anticipated post-treatment outcomes. See Allison, paragraph [0047]; see also MPEP § 2143 G.
		- Still further, in analogous art of health care systems and methods, Sinderbrand teaches a system and method, further comprising:
determining, based on the comparison, that the determined level of objective acuity for the given patient does not match the estimated level of clinician acuity assessment for the given patient (Sinderbrand, paragraph [0052]; Paragraph [0052] teaches that the system may compare first and second outputs 1945.  If the outputs match or if the first output is less than the second output 1950, then the patient may be doing as well or poorly as expected, and this information may be displayed to a user 1930.  If the outputs do not match 1950 (i.e., determining that an objective acuity level of the given patient does not match the level of clinician acuity assessment), a possible range of treatments may be determined 1955, and alternative treatments may be modeled 1960.); and
- providing, based on the determination, an output to the medical personnel to instruct the medical personnel that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient (Sinderbrand, paragraphs [0052], [0055], and [0061], FIG. 18; Paragraph [0052] teaches that the information may be displayed to a user (i.e., providing the output to the medical personnel).  Paragraph [0055] also teaches that the outputs produced by workflow 1900 [the process which is used to see if the patient is having the CCO [cost & complexity outcome] experience that their consolidated data set projects (see Sinderbrand, paragraph [0052]) may be displayed in the various interfaces described in FIGS. 17-21.  Paragraph [0061] teaches that Figure 18 depicts a clinician view (i.e. the determination that the outputs do not match described in paragraph [0052] is provided to the clinician via the interface described in Figure 18).).
	Therefore, it would have been obvious to one of ordinary skill in the art of health care systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of: Mellin and Allison, to incorporate steps and features directed to: determining when patient data does not match expected data and displaying this information to a clinician, as taught by Sinderbrand, in order to Sinderbrand, paragraph [0061]; see also MPEP § 2143 G.

	Regarding claim 27,
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, teaches the limitations of claim 12 (which claim 27 depends on), as described above.
		- Mellin further teaches a method, wherein:
			- the output to medical personal advising on whether to admit, discharge, or transfer the given patient based at least in part on the level of clinician acuity assessment associate with the given patient is provided via a user interface (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a given patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the processor of the server is capable of recommending the acceleration of the discharge and transfer of patients admitted to a facility.  For instance, personnel of the facility may utilize the user input interface 82 (i.e., a user interface) of the server to update patient information to indicate that a patient’s medical/health status is great and the processor of the server may analyze this updated patient information (or any other suitable information) and determine that a patient may be discharged (e.g., allowed to return home) prior to a scheduled or anticipated discharge time (i.e., outputting the determination on whether to admit, discharge, or transfer a patient based on the patient’s estimated level of clinician acuity assessment to the user interface).  Paragraph [0083] further teaches that this feature is beneficial, because it may open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for Menon, as modified in view of: Mellin; Allison; and Sinderbrand, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue. See Mellin, paragraph [0083]; see also MPEP § 2143 G.

Regarding claim 28,
		- Menon teaches:
			- a method for adjusting a treatment of a given patient, comprising (Menon, paragraphs [0020] and [0101]; Paragraph [0101] teaches methods, systems, and an apparatus for triaging decision support tools that can assist in the decision-making at a hospital or other health care facility.  Paragraph [0020] teaches that the method may involve determining the estimated transport time and the estimated treatment time comprises determining a required treatment for the patient and identifying one or more available treatment facilities based on available treatment services and equipment, available treatment times, available transportation type and the required treatment of the patient (i.e., a method for adjusting a treatment of a given patient).):
				- administering a treatment to the patient, wherein the treatment is based in part on a first output provided by a clinical decision support system, the clinical decision support system configured to provide the first output by (Menon, paragraphs [0104], [0107], and [0109]; Paragraph [0104] teaches that the [decision support] tool 22 may implement mathematical and statistical models for aspects of embodiments described herein.  The tool 22 may also provide an expeditious and appropriate automated answer or other decision support information for a healthcare provider.  The possible automated answers include: keep the patient at the primary hospital and treat him/her with thrombolytic drugs (i.e., administering treatment) only as there is a high likelihood of successful recanalization of the occluded vessel with this therapy ([see paragraph [0107]); and keep the patient at the primary hospital and treat him/her with thrombolytic drug only because the patient is not i.e., administering treatment based on patient output data that is provided by the decision support tool).); and
				- obtaining a patient feature vector associated with the given patient, the patient feature vector including one or more health indicator features indicative of one or more observable health indicators of the patient, and one or more treatment features indicative of one or more characteristics of treatment provided to the patient (Menon, paragraphs [0010], [0023], and [0112]-[0117]; Paragraph [0112] teaches that the tool 22 receives clinical data for a patient (i.e., patient feature vectors).  The tool 22 may also receive clinical data for other patients (i.e., obtaining a plurality of patient feature vectors associated with a plurality of patients) to help construct and validate the statistical and mathematical model configuration as will be described herein.  Paragraphs [0113]-[0117] teach that the clinical factors input into the tool 22 include: the age of the patient; severity of the patient’s clinical situation; duration of the patient’s symptoms; and the patient’s pre-stroke functional status (i.e., the patient feature vectors include a plurality of health indicator features associated with a patient).  Paragraph [0010] teaches that input factors considered by the system for assisting a physician’s decision-making regarding stroke patients include the fundamental severity of the stroke, the specific treatment received (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the patient) as well as determining estimates of various time components contributing to the treatment including time passage from initial symptom onset to mobility of the patient for treatment, travel time to a care facility, initial diagnosis at the care facility, imaging time, additional diagnosis time of the extent and severity of the stroke, time to administration of drugs and/or the initiation of endovascular therapy, and so on (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the patient).  Paragraph [0023] teaches that the method may involve constructing and continuously validating the patient assessment profile by receiving additional data and results on adjuvant therapies (i.e., obtaining one or more treatment features indicative of one or more characteristics of treatment provided to the patient) including neuro-protection and augmented thrombolytic techniques to change physician and health system heuristics.);
				- providing the patient feature vector as input to a machine learning model operated by the clinical decision support system (Menon, paragraphs [0166] and [0187]; Paragraph [0166] teaches that the tool 22 may implement one or more training stages for machine learning (i.e., training a machine learning model).  Paragraph [0187] teaches that the tool 22 receives available patient data including additional clinical and imaging data (at 2212) (i.e., receiving, as input, subsequent patient feature vectors).); and
				- estimating, based on output from the machine learning model, a level of clinician acuity assessment of the patient (Menon, paragraphs [0060] and [0179]; Paragraph [0060] teaches that the imaging system determines the patient assessment profile (i.e., a level of clinician acuity assessment of the given patient) using the patient clinical data profile as input to the system model (i.e., the estimated level of clinician acuity assessment is based on output of the machine learning model).  Paragraph [0179] teaches that the patient assessment profile defines a patient treatment protocol indicating a probability of an expert treatment decision for transferring the patient to the treatment facility and providing the reperfusion at the treatment facility (i.e., the “patient assessment profile” described in Menon is interpreted to be the equivalent of the “clinician acuity assessment” described in Applicant’s claimed invention, because the patient assessment profile similarly provides treatment protocol (i.e., medical care required for the patient based on the patient’s condition – see paragraph [0017] in Applicant’s specification as filed on October 29, 2018, where the clinician acuity assessment is described as “what the clinician already understands about a patient condition”).).).
		- Menon does not explicitly teach a method for adjusting a treatment of a given patient, comprising:
			- providing the first output based at least in part on the estimated level of clinical acuity assessment associated with the patient;
adjusting the administered treatment based on second output of the clinical decision support system, the clinical decision support system configured to provide the second output by:
				- determining a level of objective patient acuity for the patient following administration of a treatment;
- comparing the estimated level of clinician acuity assessment for the patient to the determined level of objective acuity for given patient;
- determining, based on the comparison, that the determined level of objective acuity for the patient does not match the estimated level of clinician acuity assessment for the patient; and
- providing as the second output, based on the determination, an output that the estimated level of clinician acuity assessment for the patient’s acuity does not match the determined level of objective acuity for the patient.
		- However, in analogous art of medical systems and methods, Mellin teaches a system, comprising:
			- providing the first output based at least in part on the estimated level of clinical acuity assessment associated with the patient (Mellin, paragraph [0083]; Paragraph [0083] teaches that at operation 1050, the processor of the server 150 may determine whether there are individuals (e.g., patients) that can be discharged from a facility (e.g., hospital) prior to a scheduled discharge time or transferred to another unit(s) (i.e., determining whether to discharge or transfer a patient based on the estimated level of clinician acuity assessment associated with the given patient).  In this regard, the processor of the server is capable of recommending the acceleration of the discharge and transfer of patients admitted to a facility.  For instance, personnel of the facility may utilize the user input interface 82 of the server to update patient information to indicate that a patient’s medical/health status is great (i.e., inputting an estimated level of clinical acuity assessment associated with the patient) and the processor of the server may analyze this updated patient information (or any other suitable information) i.e., outputting the first output (i.e., determination on whether to admit, discharge, or transfer a patient) based on the patient’s estimated level of clinician acuity assessment).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, to incorporate a step and feature directed to displaying admission, discharge, and transfer determinations, as taught by Mellin, in order to open up space such as beds and/or rooms within units so that the facility can accept new patients and generate new revenue. See Mellin, paragraph [0083]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Allison teaches a method, comprising:
			- adjusting the administered treatment based on second output of the clinical decision support system (Allison, paragraphs [0047] and [0116]; Paragraph [0047] teaches that algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data based upon the predictive modeling of the anticipated post-treatment outcome, and when a difference is detected between actual and predictive feedback (i.e., output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient), modifying the treatment plan in real-time (i.e., adjusting the administered treatment based on the output where the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient) such that the treatment achieves the anticipated post-treatment outcome.  Paragraph [0116] also teaches that the real-time optimization module 428 can also be configured to calculate a difference between the real-time feedback data and the anticipated feedback data (i.e., output that the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient).  If the real-time feedback data is significantly different (i.e., difference is greater than a pre-determined threshold difference), the real-time i.e., adjusting the administered treatment based on the output where the estimated level of clinician acuity assessment for the given patient’s acuity does not match the determined level of objective acuity for the given patient).  The modified treatment plan can be transmitted from the real-time optimization module 428 to the client computer for changing treatment administration in real-time (i.e., adjusting the administered treatment).).
			- determining a level of objective patient acuity for the patient following administration of a treatment (Allison, paragraphs [0047] and [0101]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data.  Paragraph [0101] teaches that upon realizing a final collection of model data sets, the treatment plan formulation module 426 can generate a patient-specific treatment plan to present to the user for implementation with the treatment system 404, such as treatment system 100 (FIG. 1) (i.e., determining a level of objective patient acuity for the given patient following administration of a treatment).  Treatment plan formulation module 426 can calculate the best-fit combination of treatment parameters from a plurality of possible treatment parameters (e.g., applicator size/shape and relative positioning on the target region, number of thermoelectric cooler (TEC) zones, number of ultrasound transducers, the type of ultrasound transducer, the arrangement and control setup of such transducers (e.g., use of one or more transducer matrices or arrays), number of radio frequency electrodes, the type of radio frequency electrodes, the arrangement of such electrodes, target temperature, duration of treatment, power, frequency, applicator movement velocity and pattern, and control parameters for features such as vibration, massage, vacuum, and other treatment modes) to generate the patient-specific treatment plan (i.e., determining a level of objective patient acuity for the given patient following administration of a treatment).  In one embodiment, the treatment plan formulation module 426 calculates the best-fit combination of treatment parameters by determining the unique combination of treatment parameters corresponding to one or more model data sets having a 
			- comparing the estimated level of clinician acuity assessment for the patient to the determined level of objective acuity for given patient (Allison, paragraph [0047]; Paragraph [0047] teaches that the algorithm(s) can include steps for monitoring, in real-time, treatment system feedback data, comparing the treatment system feedback data to predicted feedback data (i.e., comparing the objective acuity measure and the clinician acuity assessment for the given patient).  Paragraph [0047] teaches that these features are beneficial for modifying treatment plans in real-time such that the treatments achieve their anticipated post-treatment outcomes.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of Mellin, to incorporate steps and features directed to: (i) determining and comparing objective patient data with predicted feedback data; and (ii) modifying a patient’s treatment after determining that objective patient data is different than the originally anticipated patient data, as taught by Allison, in order to modify treatment plans in real-time such that the treatments achieve their anticipated post-treatment outcomes. See Allison, paragraph [0047]; see also MPEP § 2143 G.
		- Still further, in analogous art of health care systems and methods, Sinderbrand teaches a system and method, further comprising:
- determining, based on the comparison, that the determined level of objective acuity for the patient does not match the estimated level of clinician acuity assessment for the patient (Sinderbrand, paragraph [0052]; Paragraph [0052] teaches that the system may compare first and second outputs 1945.  If the outputs match or if the first output is less than the second output 1950, then the patient may be doing as well or poorly as expected, and this information may be displayed to a user 1930.  If the outputs do not match 1950 (i.e., determining that an objective acuity level of the given patient does not match the level of clinician acuity assessment), a possible range of treatments may be determined 1955, and alternative treatments may be modeled 1960.); and
- providing as the second output, based on the determination, an output that the estimated level of clinician acuity assessment for the patient’s acuity does not match the determined level of objective acuity for the patient (Sinderbrand, paragraphs [0052], [0055], and [0061], FIG. 18; Paragraph [0052] teaches that the information may be displayed to a user (i.e., providing the output to the medical personnel).  Paragraph [0055] also teaches that the outputs produced by workflow 1900 [the process which is used to see if the patient is having the CCO [cost & complexity outcome] experience that their consolidated data set projects (see Sinderbrand, paragraph [0052]) may be displayed in the various interfaces described in FIGS. 17-21.  Paragraph [0061] teaches that Figure 18 depicts a clinician view (i.e. the determination that the outputs do not match described in paragraph [0052] is provided to the clinician via the interface described in Figure 18).).
	Therefore, it would have been obvious to one of ordinary skill in the art of health care systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of: Mellin and Allison, to incorporate steps and features directed to: determining when patient data does not match expected data and displaying this information to a clinician, as taught by Sinderbrand, in order to provide clinicians with greater patient understanding, and promote better treatment compliance. See Sinderbrand, paragraph [0061]; see also MPEP § 2143 G.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Mellin et al. (Pub. No. US 2010/0198609); Allison (Pub. No. US 2010/0081971); and Sinderbrand et al. (Pub. No. US 2014/0164784), as applied to claim 12 above, and further in view of:
- Alberts (Pub. No. US 2014/0100486).

Regarding claim 7,
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, teaches the limitations of claim 12 (which claim 7 depends on), as described above.
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, does not explicitly teach a method, wherein at least one patient feature vector includes at least one of:
			- a feature indicative of whether a health parameter of a patient is being measured invasively or non-invasively;
			- a feature indicative of a frequency at which a health indicator of a patient is measured;
			- a feature indicative of whether a patient is supported by a life-critical system; and
			- a feature indicative of a dosage or duration of a medication administered to a patient.
		- However, in analogous art of medical systems and methods, Alberts teaches a system, wherein at least one patient feature vector includes:
			- a feature indicative of a dosage or duration of a medication administered to a patient (Albert, paragraphs [0096] and [0101]; Paragraph [0096] teaches that a researcher might also utilize the analysis data to draw correlations between other information entered by the user (e.g., patient data, including an identification of medications, dosage and the like) (i.e., at least one patient feature vector includes a dosage or duration of a medication administered to a patient) relative to test results for each of a plurality of users.  Paragraph [0101] teaches that this feature is beneficial for facilitating treatment and diagnosis of patients that have similar conditions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of: Mellin; Allison; and Sinderbrand, to incorporate a step and feature directed to tracking patient data that includes a dosage of medication administered to a patient, as taught by Alberts, in order to facilitate treatment and diagnosis of patients that have similar conditions. See Alberts, paragraph [0101]; see also MPEP § 2143 G.

Regarding claim 11,
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, teaches the limitations of claim 12 (which claim 11 depends on), as described above.
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, does not explicitly teach a method, wherein:
- each of the plurality of patient feature vectors includes a label indicative of an outcome associated with the respective patient.
		- However, in analogous art of medical systems and methods, Alberts teaches a system, wherein at least one patient feature vector includes:
			- (Alberts, paragraphs [0160] and [0162]; Paragraph [0160] teaches that subsequent metrics may be normalized relative to a baseline metric scale.  According to an example embodiment, the baseline metrics correspond to a fully functional or normal state (i.e., a label indicative of an outcome associated with the respective patient) for the subject patient.  Paragraph [0162] teaches that this feature is beneficial for comparing different patients to show how each baseline metric changed relative to the individual patient.).
Menon, as modified in view of: Mellin; Allison; and Sinderbrand, to incorporate a step and feature directed to tracking a feature indicative of a patient’s outcome, as taught by Alberts, in order to compare different patients to show how each baseline metric changed relative to the individual patient. See Alberts, paragraph [0162]; see also MPEP § 2143 G.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Mellin et al. (Pub. No. US 2010/0198609); Allison (Pub. No. US 2010/0081971); and Sinderbrand et al. (Pub. No. US 2014/0164784), as applied to claim 12 above, and further in view of:
- Amarasingham et al. (Pub. No. US 2015/0106123).

	Regarding claim 18,
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, teaches the limitations of claim 12 (which claim 18 depends on), as described above.
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, does not explicitly teach a method, further comprising:
			- adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment for the given patient and the determined level objective patient acuity for the given patient.
		- However, in analogous art of medical care systems and methods, Amarasingham teaches a method, comprising:
adjusting one or more medical alarm thresholds based at least in part on the estimated level of clinician acuity assessment for the given patient and the determined level objective patient acuity for the given patient (Amarasingham, paragraph [0042]; Paragraph [0042] teaches that the artificial intelligence model may retrain predictive models for improved accuracy, including adjusting the threshold values of specific variables (i.e., adjusting one or more alarm thresholds) and comparing then actual observed outcome of the event to the predicted outcome (i.e., the adjustment may be based at least in part on comparing the estimated level of clinician acuity assessment and the determined level of objective patient acuity).  Paragraph [0042] teaches that this feature is beneficial for enabling the patient care and management system to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical care systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of: Mellin; Allison; and Sinderbrand, to incorporate a step and feature directed to adjusting a threshold value for specific variables based on a comparison between objective data and predicted data, as taught by Amarasingham, in order to enable systems to be sufficiently flexible and adaptable.  For example, Amarasingham teaches that this feature is beneficial for detecting and incorporating trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm. See Amarasingham, paragraph [0042]; see also MPEP § 2143 G.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Menon et al. (Pub. No. US 2016/0180042); as modified in view of: Mellin et al. (Pub. No. US 2010/0198609); Allison (Pub. No. US 2010/0081971); and Sinderbrand et al. (Pub. No. US 2014/0164784), as applied to claim 12 above, and further in view of:
- Oliver et al. (Pub. No. US 2014/0316810).

	Regarding claim 26,
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, teaches the limitations of claim 12 (which claim 26 depends on), as described above.
		- The combination of: Menon, as modified in view of: Mellin; Allison; and Sinderbrand, does not explicitly teach a method, further comprising:
			- altering a manner in which an indicator of the determined level of objective acuity of the given patient is output to the medical personnel to notify the medical personnel that additional concern for the given patient is warranted.
		- However, in analogous art of health management systems and methods, Oliver teaches a computer-implemented method, comprising:
			- altering a manner in which an indicator of the determined level of objective acuity of the given patient is output to the medical personnel to notify the medical personnel that additional concern for the given patient is warranted (Oliver, paragraphs [0025] and [0105]; Paragraph [0025] teaches that the system is capable of determining that the patient’s test result data falls outside an acceptable range for a particular test or condition (i.e., determining that the estimated level of clinician acuity assessment is inaccurate).  Paragraph [0025] further teaches that after it is determined that the patient’s test result data falls outside an acceptable range for a particular test or condition, the particular condition can be flagged (i.e., flagging the condition is also interpreted as notifying the medical personnel that the patient’s condition “warrants additional concern”).  By flagging i.e., notifying the medical personnel that the patient’s condition “warrants additional concern”).  In the hypothetical case given above, the system should alert the practitioner that the patient is at risk for diabetes and therefore, suggests that the practitioner prescribe an appropriate diabetes treatment protocol (e.g. diet modifications, medications, etc.) (i.e., alerting the medical personnel that the patient’s condition “warrants additional concern”).  Paragraph [0105] teaches that these features are beneficial for improving and ensuring better health for patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health management systems at the time of the effective filing date of the claimed invention to further modify the method for assisting a physician’s decision-making in treating a patient, taught by Menon, as modified in view of: Mellin; Allison; and Sinderbrand, to incorporate a step and feature directed to alerting healthcare practitioners when patient data warrants attention (e.g., outside of acceptable ranges), as taught by Oliver, in order to improve and ensure better health for patients. See Oliver, paragraph [0105]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571)272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686